AFFIRMED and Opinion Filed July 25, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00607-CV

                                 EX PARTE T.P.R.

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. X20-285-U

                        MEMORANDUM OPINION
                   Before Justices Reichek, Nowell, and Carlyle
                           Opinion by Justice Reichek
      The Texas Department of Public Safety appeals the trial court’s order

expunging records related to T.P.R.’s arrest for driving while intoxicated (second)

following acquittal. In two issues, DPS contends that T.P.R. is not entitled to

expunction because (1) he was previously convicted of DWI and (2) DPS was not

properly notified of the petition for expunction. For the reasons set out below, we

overrule both issues and affirm the trial court’s order.

                                  BACKGROUND

      T.P.R. was arrested for and charged with DWI 2nd. A jury acquitted him of

the offense on February 11, 2020. Less than thirty days later, T.P.R. filed a petition

for expunction of his criminal records related to the case and attached the judgment
of acquittal to the petition. The petition listed various officials and agencies with

records or files related to the acquittal, and requested the matter be set for hearing.

The Dallas County District Attorney’s Office subsequently filed an agreement to the

expunction.

      On March 26, 2020, the trial court signed an order granting T.P.R.’s petition.

In its order, the trial court found that the respondents, which included the Department

of Public Safety, had been served with a copy of the petition as required by law. The

trial court ordered all records and files related to the acquittal be expunged.

      On April 23, 2020, DPS filed an unsworn motion for new trial. In the motion,

DPS alleged that T.P.R. had previously been convicted of DWI and therefore was

not entitled to expunction. Further, it asserted that it was not served with a petition

and notice. Attached to the motion were unverified copies of documents purportedly

related to a previous DWI. Two weeks later, DPS filed an amended motion attaching

certified copies of documents showing T.P.R. was convicted of DWI in 2003 and

acquitted of the one at issue here. The trial court did not rule on either motion for

new trial. DPS brought this appeal.

                                    DISCUSSION

      In its first issue, DPS asserts T.P.R. is not entitled to an expunction of the

records pertaining to his acquittal under the statutory exception found in article




                                           2
55.01(c) of the Texas Code of Criminal Procedure because he has a previous DWI

conviction.

      Article 55.01(c) provides that

      [a] court may not order the expunction of records and files relating to
      an arrest for an offense for which a person is subsequently acquitted,
      whether by the trial court, a court of appeals, or the court of criminal
      appeals, if the offense for which the person was acquitted arose out of
      a criminal episode, as defined by Section 3.01, Penal Code, and the
      person was convicted of or remains subject to prosecution for at least
      one other offense occurring during the criminal episode.

TEX. CODE CRIM. PROC. ANN. art. 55.01(c).

      Section 3.01 defines “criminal episode” as “the commission of two or more

offenses . . . [when] the offenses are the repeated commission of the same or similar

offenses.”

      DPS argues DWI and DWI 2nd are the repeated commission of the same

offenses; thus, the trial court erred in expunging the records because T.P.R. was

convicted of a prior DWI arising out of the same criminal episode as the acquitted

DWI offense.

        As evidence of the previous conviction, DPS directs us to documents

attached to its amended motion for new trial. But an amended motion for new trial

filed more than thirty days after the trial court signs a final judgment is untimely and

does not preserve issues for our review. Moritz v. Preiss, 121 S.W.3d 715, 720 (Tex.

2003). Here, DPS’s amended motion, which purported to attach certified copies of

the documents relied upon here, was filed forty-one days after the trial court signed
                                        3
the order of expunction. Accordingly, it is a nullity for purposes of preserving issues

for review.

      Regardless, even if we considered the documents, the Texas Supreme Court

recently rejected this argument in a case factually similar to the one before us. See

Ex parte K.T., 645 S.W.3d 198 (Tex. 2022). In K.T., the supreme court considered

cases involving two parties, both of whom had one misdemeanor DWI conviction

and, then years later, one subsequent misdemeanor DWI acquittal. Both sought

expunction of the arrest records related to the acquittals. Separate trial courts

ordered expunction over the objections of DPS. 645 S.W.3d at 201.

      The supreme court upheld the expunction, reasoning that an acquittal cannot

qualify as the “commission” of any “offense” in establishing a “criminal episode.”

Id. at 206. Thus, if there is only one other offense without the acquitted charge, the

evidence is legally insufficient to establish a criminal episode, and therefore the

statutory exception which DPS relies on does not apply. Id.

      Here, the State has alleged two offenses, one of which is the acquittal.

Because the acquittal cannot serve as one of the predicate offenses in establishing a

criminal episode, the exception to expunction does not apply in this case. We

overrule DPS’s first issue.

      In its second issue, DPS asserts it did not receive notice of the petition or

hearing “as is clear from the record” and as required by article 55.02 § 2(c). But


                                          4
other than this bare assertion, DPS provides no further explanation and does not cite

us to any place in the record to support its contention. We therefore question whether

this issue is adequately briefed. See TEX. R. APP. P. 38.1.

        Regardless, although DPS filed a motion for new trial making the same

assertions, the allegations in the motion were neither verified nor supported by an

affidavit; therefore, the motion provides no competent evidence of those facts.1 See

In re C.A.C., No. 13-10-00332-CV, 2011 WL 3631958, at *4 (Tex. App.—Corpus

Christi–Edinburg Aug. 18, 2011, no pet.) (mem. op.) (rejecting defendant’s assertion

that he did not receive notice of default judgment hearing when motion for new trial

was not verified or supported by affidavit).

        Moreover, the judgment recited that respondents, including DPS, were served

with a copy of the petition as required by law. Absent evidence to the contrary, we

indulge every presumption in favor of regularity of the judgment. Adimora-Nweke

v. Yarbrough, No. 14-19-00426-CV, 2021 WL 1917832, at *3 (Tex. App.—Houston

[14th Dist.] May 13, 2021, pet. denied) (mem. op.) (concluding recital in protective

order that court had jurisdiction over parties was evidence that protective order was


    1
      In its motion for new trial, DPS asserted the address was listed in the petition as pio.@dps.texas.gov
when the correct address is expunctions@dps.texas.gov. As stated above, the record does not support this
assertion. Regardless, T.P.R. responds that even if one of the three emails specified in the petition was
erroneous, DPS has not explained why one of the several other Department email addresses was incorrect
nor does it contest the accuracy of the Department’s mailing addresses listed in the petition. See TEX. CODE
CRIM. PROC. ANN. art. 55.02, § 2(c) (requiring trial court to give reasonable notice of hearing by (1) certified
mail, return receipt requested or (2) secure electronic mail, electronic transmission, or facsimile
transmission).


                                                       5
issues after notice and hearing required by family code); cf. Avelo Mortg., LLC v.

Infinity Capital, LLC, 366 S.W.3d 258, 263 (Tex. App.—Houston [14th Dist.] 2012,

no pet.) (“In the absence of evidence to the contrary, it is presumed that official acts

or duties are properly performed. . . .”). Accordingly, we overrule the second issue.

      We affirm the trial court’s order of expunction.




                                               /Amanda L. Reichek/
                                               AMANDA L. REICHEK
                                               JUSTICE


200607F.P05




                                           6
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

EX PARTE T.P.R.                               On Appeal from the 291st Judicial
                                              District Court, Dallas County, Texas
No. 05-20-00607-CV                            Trial Court Cause No. X20-285-U;
                                              Opinion delivered by Justice
                                              Reichek. Justices Nowell and Carlyle
                                              participating.

      In accordance with this Court’s opinion of this date, the trial court’s order
granting expunction is AFFIRMED.

      It is ORDERED that appellee T.P.R. recover his costs of this appeal from
appellant Texas Department of Public Safety.


Judgment entered this 25th day of July 2022.




                                          7